           Case 3:20-cv-05110-BHS-JRC Document 87 Filed 02/17/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LOUIS JAMES THIBODEAUX,
                                                             CASE NO. 3:20-cv-05110-BHS-JRC
11                             Plaintiff,
                                                             ORDER DENYING MOTION TO
12              v.                                           APPOINT COUNSEL
13      DANIEL WHITE, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiff’s third motion for the appointment of counsel

17   to represent him in this civil rights matter. See Dkt. 81. For the reasons discussed below, the

18   Court denies plaintiff’s motion.

19

20                                           BACKGROUND

21          Plaintiff, who is incarcerated, initiated this matter in February 2020. See Dkt. 1. The

22   Court granted plaintiff permission to proceed in forma pauperis and served his complaint. See

23

24

     ORDER DENYING MOTION TO APPOINT COUNSEL
     -1
            Case 3:20-cv-05110-BHS-JRC Document 87 Filed 02/17/21 Page 2 of 4




 1   Dkts. 7, 12. The Court also denied plaintiff’s first two motions for appointment of counsel

 2   without prejudice. Dkts. 31, 64.

 3           The parties have filed cross-motions for summary judgment. See Dkts. 66, 67. The

 4   undersigned issued a report and recommendation on the parties’ cross motions, including

 5   recommending that the cross-motions be denied regarding two of plaintiff’s claims. Dkt. 86.

 6   Currently pending is plaintiff’s third motion for appointment of counsel, which plaintiff filed

 7   after briefing on the cross-summary judgment motions was complete. See Dkt. 81.

 8

 9                                               DISCUSSION

10           Plaintiff requests the appointment of counsel on the basis that he tested positive for

11   COVID-19 on or before January 6, 2021, and could not access the library; that he cannot afford

12   an attorney; and that an attorney could obtain various records for plaintiff. See Dkt. 81, at 1–2.

13           There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

14   to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

15   (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

16   1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

17   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

18   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

19   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

20   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

21   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

22   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

23   factors is dispositive and both must be viewed together[.]” Id.

24

     ORDER DENYING MOTION TO APPOINT COUNSEL
     -2
            Case 3:20-cv-05110-BHS-JRC Document 87 Filed 02/17/21 Page 3 of 4




 1          Plaintiff has shown some likelihood of success on the merits for at least two of his

 2   claims. In the Report and Recommendation, the undersigned found genuine issues of material

 3   fact related to plaintiff’s claims against a nurse and corrections officer under 42 U.S.C. § 1983.

 4   See Dkt. 86.

 5          However, the analysis does not end, and the Court does not appoint counsel, simply

 6   because there is some likelihood of success on the merits. See Wilborn, 789 F.2d at 1331. The

 7   Court must also look to plaintiff’s ability to articulate his claims in light of their complexity.

 8          Plaintiff has aptly litigated his claims to date. He has explained why his three prior

 9   strikes did not prevent him from proceeding in forma pauperis. Dkt. 7, at 1. He has articulated a

10   plausible theory of liability that resulted in the District Court granting plaintiff leave to amend

11   his claim when considering a prior report and recommendation. See Dkt. 50, at 2. He has filed

12   many motions, including citations to legal authority and cognizable arguments in support of his

13   claims in this matter. And most recently, plaintiff has successfully argued that the Court should

14   not recommend summary judgment dismissal of two of his claims. See Dkts. 66, 74. Plaintiff’s

15   remaining claims are not unusually complex, and he has shown that he is able to articulate those

16   claims in light of their complexity.

17          Moreover, plaintiff’s arguments in his motion to appoint counsel are unpersuasive. The

18   Court is not convinced that plaintiff’s positive COVID-19 diagnosis at some time more than a

19   month ago merits the appointment of counsel now. Notably, less than a week after filing his

20   most recent motion for appointment of counsel, plaintiff filed a sur-reply related to the cross-

21   summary judgment motions (Dkt. 84), which included case citations and arguments directed

22   toward defendants’ briefing.

23

24

     ORDER DENYING MOTION TO APPOINT COUNSEL
     -3
           Case 3:20-cv-05110-BHS-JRC Document 87 Filed 02/17/21 Page 4 of 4




 1           Plaintiff’s financial circumstances alone are not exceptional circumstances justifying the

 2   appointment of counsel. Nor is his bare assertion that he needs counsel in order to obtain a video

 3   tape and unspecified “other documents.” Dkt. 81, at 2. Appointment of counsel is not

 4   appropriate merely because an attorney would be more adept at managing discovery requests.

 5          For all these reasons, the Court denies the motion to appoint counsel (Dkt. 81). This

 6   order is again without prejudice, in the event that circumstances may require the Court to

 7   consider a renewed motion in the future.

 8          Dated this 17th day of February, 2021.

 9

10

11
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION TO APPOINT COUNSEL
     -4
